Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/9/2021.  Claims 1-4, 6-7, 10, 12-14 are amended; claims 5, 8-9, 18-19 are cancelled; claims 11 and 15-17 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-4, 6-7, and 10-17 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the organic layer composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the organic layer composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 1-4, 6-7, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Houlihan et al (US 2008/0292995 A1) in view of Moore et al (US 2007/0049646 A1).
Prior to setting forth the rejection, it is noted that the recitation of "hardmask" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Houliha et al in view of Moore et al, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claims 1, 2 and 3, Houlihan et al disclose an organic spin coatable mask layer and antireflective coating composition comprising a polymer.  The polymer comprises at least one unit with three or more fused rings in the backbone of the polymer (paragraph 0012).  Examples of the fused aromatic rings include
    PNG
    media_image1.png
    57
    169
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    136
    115
    media_image2.png
    Greyscale
 and their isomers (paragraph 00154) which read on aromatic compound in present claim 1.  The solid components of the antireflection coating composition are mixed with a solvent (i.e. reads on the solvent in present claim 1) to dissolve the solid components (paragraph 0028).

However, regarding the additive, Houlihan et al in the general disclosure teach that the composition may comprise other additives such as surfactants (paragraph 0013) and surface leveling agents (paragraph 0030).  Additionally, Moore et al teach monomeric fluorochemical surfactants having perfluoroalkyl sulfonamide segments and one hydrophilic group which are more efficient and effective in lowering the surface tension of organic solvents compared to other fluorochemical surfactants (abstract).  The fluorochemical surfactants provide better wetting and leveling of a component within the coating formulation (paragraph 0055).  The flourochemical surfactant is represented by the formula: 
    PNG
    media_image3.png
    93
    179
    media_image3.png
    Greyscale
wherein Rf is a C3 to C6 fluoroalkyl group; Q is selected from -SO2N-, -(CH2)pCH(O)-, and -(CH2)p-(CH(O)-(CH2)pO-; p is 1 to 11, Z is a hydrophilic group such as carboxyl, and poly(oxyethylene); R is an alkylene group having from 1 to 20 carbon atoms, and n is 0 to 11 (see paragraph 0016; and claims 1, 3, 9 and 10) which reads on perfluoalkyl carboxylic acid and perfluoroalkyl alcohol in present claim 1.  It is noted that when Rf is C3 fluoroalkyl group, Z is COOH, R is alkylene having 6 carbon atoms, n is 11, Q is -(CH2)p-(CH(O)-(CH2)pO-, and p is 11, amount of fluoro group in the additive is calculated to be about 18.5% (i.e. reads on the fluoro group amount in present claims 1 and 3).  Therefore, in light of the teachings in Moore et al and given that Houlihan et al contemplate including surfactants and leveling agents to its composition, it would have been obvious to one skilled in art prior to the filing of present application, to include the fluorochemical surfactant, of Moore et al, having fluorine content falling within the range in present claim, to the composition, of Houlihan et al, for above mentioned advantages.

Regarding claim 4, carbon number of perfluoroalkyl in the fluorochemical surfactant is 3 to 12 (see claim 2).
Regarding claim 6, Moore et al teach that the surfactant is typically used in amounts of 0.01 to 0.5% by weight (paragraph 0057).
Regarding claims 7 and 14, given that composition, of Houlihan et al in view of Moore et al, comprise aromatic groups containing compound, organic solvent and an additive having a perfluoroalkyl carboxylic acid and provides better leveling, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition and a coating layer formed from the composition, of Houlihan et al in view of Moore et al, to have the presently claimed property (i.e. edge flexure decrease rate measured according to condition 2 of 10% to 100%), absent evidence to the contrary. Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 10, Houlihan et al teach that polymer has a weight average molecular weight of 1000 to about 50,000 (paragraph 0023).
Regarding claim 12, Examples of solvents, in Houlihan et al, include propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate (paragraph 0029).
Regarding claim 13, Houlihan et al teach that polymer is present in the coating composition in amounts of 1 to about 15 by weight based on the solids content (paragraph 0028) which reads on the amount of aromatic compound in present claim 13.

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraphs 4, of office action mailed 6/15/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARUNA P REDDY/Primary Examiner, Art Unit 1764